DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 are objected to because there is no antecedent basis in the claim for the limitation of “the injected energy”.  This limitation was only recited in claim 5, while both claims 6 and 8 depends directly from claim 1.  For the purpose of the art rejection of claims 6 and 8, they will be interpreted as depending from claim 5. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14: The phrase “may be” is indefinite because it does not particularly point out and distinctly claim if the Applicants consider the subsequent limitation to be incorporated into the claim or not. 
Claim 13: There is no antecedent basis in the claim for the limitation of “the controller”.  This limitation cannot be found in any claim that depends from claim 11.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2: the coupled circuit is not a claimed limitation.  It is an ended use limitation of the encoded data in claim 1.  Further defining the coupled circuit does not further limit claim 1.  
Claim 4: the phrase “configured to” is structural.  All switches, by definition, are configured to operate (open and close).  The language of claim appears to be referring to how the switch is controlled for only a fraction of a cycle, but this would be a property of a controller – not the switch itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murdoch (US 5,701,121).  Murdoch was cited as an art rejection against the claims in . 
With respect to claim 1, Murdoch (fig 1, 20-1; col. 11-14) discloses a wireless power transfer pick-up comprising: 
a resonant circuit comprising a pick-up element (“pickup coil”) and a tuning element (any/both of C1, C2);
5a switch (S1 and/or S2) connected to the resonant circuit and operable to produce a phase shift in an oscillating voltage or current in the resonant circuit (col. 13, lines 21-63, namely 45-50);
a controller (“control logic”) configured to operate the switch to introduce one or more controlled phase shifts (two phase shifts are included with the two capacitors; see col. 13, lines 45-50) in the oscillating voltage or current in the resonant circuit which encode data for detection by a coupled circuit.  
Murdoch discloses a wireless power transfer system in which the receiver (pick-up) encodes data through phase shift modulation (col. 11, lines 15-55; col. 13, lines 44-50).  The claim only broadly recites the pickup, a tuning element, a switch and a controller.  There are no limitations defining how these components are interconnected.  
With respect to claim 2, the claim does not further limit claim 1 (the coupled circuit is not a claimed limitation).  Regardless, Murdoch discloses that the coupled 
With respect to claim 3, Murdoch discloses the phase shifts are 15used to transmit data in the form of binary phase shift keying (BPSK) (col. 13, lines 44-50, see below), quadrature phase shift keying (QPSK) or any arbitrary number of phase shifts.  
Murdoch discloses two switches that are selectively operated to create one of two phase angles (col. 13, lines 44-50).  The operation of the switches is “keying” data.  The two options for the data (S1 closed or S2 closed) creates “binary” data.  The two capacitors impart different phase angles, which create phase shifts in the power on the pickup.  Thus, Murdoch discloses BPSK.  
With respect to claim 4, the claim does not further limit claim 1.  Regardless, Murdoch discloses the switch is configured to operate for a fraction of the resonant cycle or multiple resonant cycles of 20the resonant circuit (see fig 20-b).  Fig 20-g shows how the switch can be operated (opened and closed) in less than one cycle.  Alternatively, Murdoch’s switch is a MOSFET, which are inherently “configured to operate for a fraction of the resonant cycle”.  MOSFETs are inherently capable of fast switching.  Lastly, the length of the cycle is not defined in the claim.  For whatever time the Applicants may argue that it takes for the Murdoch switch to operate, there inherently exists a resonant cycle that is longer. 
With respect to claim 5, Murdoch discloses the controller is further configured to inject energy in the wireless power transfer pick-up (col. 14, lines 1-11).  When a switch is closed, and the respective capacitor is added to the circuit, the charge that had been 
With respect to claim 6, Murdoch discloses 25 the injected energy maintains an amplitude of the oscillating voltage/current in the resonant circuit (see fig 20b and col. 14, lines 1-11).  Amplitude is maintained throughout switching events.  
With respect to claim 7, Murdoch discloses the controller is configured to operate the switch when not receiving power from a magnetic field (fig 20-1).  The Murdoch controller is configured to operate the switch at all times.
With respect to claim 8, Murdoch discloses the injected energy is further configured to maintain oscillations in the pick-up (see fig 20b).  Oscillations are maintained throughout switching events.  
With respect to claim 9, Murdoch discloses the controller is 35configured to detect a weakly coupled primary (fig 1a; “magnetic field modulation detector and decoder).  The Murdoch controller detects the primary, as shown in fig 1a.  The claim recites “weakly” without providing any reference.  Whatever Murdoch detects is configured as “weakly coupled”.
With respect to claim 10, Murdoch discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1. 
With respect to claim 11, Murdoch discloses a wireless power transfer system (fig 1a, 20-a, 20f-1; col. 11-15) comprising: 
a wireless power transfer pick-up comprising a switched resonant circuit operable to produce a phase shift in an oscillating voltage or current in the switched resonant 10circuit (fig 20-1; see art rejection of claim 1); and 

With respect to claim 12, Murdoch discloses the detection means 15is configured to decode data (col. 11, lines 29-54 and col. 15, lines 23-43).  The entire purpose of the pickup encoding the data is for the transmitter to decode it.  It is unclear what narrowing limitations the Applicants are claiming. 
With respect to claim 13, Murdoch discloses the controller is configured to control duty cycle of the coupled circuit (col. 9, lines 6-16).  Murdoch teaches that duty cycle control is part of how the transmitter sends data to the pick-up.
With respect to claim 14, Murdoch discloses 20the coupled circuit may be a wireless power transfer primary circuit (see fig 1a).  
With respect to claim 15, Murdoch discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 11. 
Conclusion
Attached is the prosecution history of 12/998,031.  Only a limited updated search has been completed.  Should the Applicants file amendments that overcome Murdoch, an updated search will be carried out based on the amended limitations. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836